Title: To Thomas Jefferson from Czar of Russia Alexander I, 10 August 1806
From: Alexander I, Czar of Russia
To: Jefferson, Thomas


                        
                            St. Petersbourg, ce 10. Août, 1806.
                        
                        Monsieur le Président des Etats Unis d’Amérique. Mr harris m’a remis la lettre que Vous l’avez chargé de me
                            faire parvenir, ainsique les ouvrages intéressans que Vous m’avez envoyés en même tems sur la constitution de Votre Pays.
                            Je vous exprime à la hâte par le messager que Mr harris Vous adresse, toute la sensibilité, avec laquelle j’ai reçu ces
                            nouveaux témoignages de Votre amitié. Vous m’avez rendu une justice, dont je me sens véritablement flatté, en me prouvant
                            par ces ouvrages, que Vous m’envoyér sur Votre Pays, que Vous connoissez tout l’intérêt qu’il m’inspire. Si cette lecture
                            pouvoit l’augmenter, elle ne feroit que redoubler la satisfaction, avec laquelle je vois son bonheur confié à Votre
                            patriotisme & à Votre sagesse, & les voeux que je forme pour sa constante prospérité.
                        Je ne Vous ai point encore parlé de Votre lettre. J’ai commencé par Vous remercier de Vos livres, pour
                            pouvoir Vous dire ensuite sans interruption de quelle satisfaction m’ont rempli les sentimens qu’elle contient, &
                            l’opinion flatteuse qu’elle exprime. Il m’est bien doux de pouvoir joindre au témoignage de ma conscience, celui que Vous
                            rendez à mes intentions & ce sentiment doit Vous être un sûr garant qu’elles ne varieront jamais. Si elles sont
                            couronnées du succès, auquel tendent tous mes efforts, c’est en partie dans Votre suffrage que j’en attendrai la
                            recompense; car la nation, à la tête de laquelle Vous Vous trouvez, participera également au bien qu’elles auront produit.
                            Je ne me fais point illusion sur la grandeur des obstacles, qui arrêtent le retour d’un ordre de choses conforme à
                            l’intérêt commun de toutes les nations civilisées, & solidément garanti contre les efforts de l’ambition & de l’avidité.
                            Mais ce but est trop beau & trop cher à mon coeur, pour que les difficultés, qu’il présente, puissent me rebutter. Je
                            trouve dans la justice que Vous rendez à mes vues, un puissant encouragement à mes efforts. Aussi Vos lettres ne m’en
                            sont-elles que plus précieuses, & je ne puis mieux Vous exprimer le plaisir, avec lequel je les reçois, qu’en Vous en
                            demandant la continuation. Sur ce je prie Dieu, Monsieur le Président des Etats Unis d’Amérique, qu’il Vous ait en sa
                            sainte & digne garde.
                        
                            Alexandre
                            
                        
                    